 1   NICHOLAS & TOMASEVIC, LLP             HIRALDO P.A.
                                           Manuel S. Hiraldo, Esq.
 2
     Craig M. Nicholas (SBN 178444)        (pro hac vice)
     Alex M. Tomasevic (SBN 245598)        401 E. Las Olas Boulevard
 3   225 Broadway, 19th Floor              Suite 1400
                                           Ft. Lauderdale, Florida 33301
 4
     San Diego, California 92101           mhiraldo@hiraldolaw.com
     Telephone: (619) 325-0492             (t) 954.400.4713
 5   Facsimile: (619) 325-0496
 6   Email: cnicholas@nicholaslaw.org
     Email: atomasevic@nicholaslaw.org
 7

 8
                      UNITED STATES DISTRICT COURT
 9
                    SOUTHERN DISTRICT OF CALIFORNIA
10
     NAZRIN MASSARO, on behalf of          CASE NO.: 3:20-cv-00510-AJB-MSB
11
     herself and all others similarly
12   situated,                             CLASS ACTION
13                 Plaintiff,              PLAINTIFF’S NOTICE OF
                                           SUPPLEMENTAL AUTHORITY
14   vs.                                   IN SUPPORT OF RESPONSE IN
                                           OPPOSITION TO DEFENDANT’S
15   BEYOND MEAT, INC., and                MOTION TO DISMISS
     PEOPLE FOR THE ETHICAL
16   TREATMENT OF ANIMALS, INC.,
17                 Defendants.
18

19

20

21

22

23

24

25

26

27

28

                           NOTICE OF SUPPLEMENTAL AUTHORITY
 1         Plaintiff Nazrin Massaro hereby gives notice of the following supplemental
 2
     authority in support of her Response in Opposition to Defendant’s Motion to Dismiss
 3

 4
     for Lack of Jurisdiction, [D.E. 71]: Bonkuri v. Grand Caribbean Cruises, No. 0:20-

 5   cv-60638-WPD, 2021 U.S. Dist. LEXIS 30940 (S.D. Fla. Jan. 19, 2021) (“Because
 6
     the Supreme Court has invalidated and severed the government-debt exception from
 7

 8   the remainder of § 227(b)(1)(A)(iii), the exception did not affect the remainder of the

 9   statute and the statute remains enforceable, at least against non-government debt
10
     collectors, as to calls made between November 2015 and July 6, 2020.” Stoutt, 2021
11

12   WL 99636, at *5. Plaintiff's Complaint, “which is based on the parts of the TCPA

13   that were enacted in 1991 and have survived a constitutional challenge, states a viable
14
     claim over which the Court possesses subject matter jurisdiction.” Shen, 2020 WL
15

16   7705888, at *5. Accordingly, the Court shall deny Defendant's motion to dismiss for

17   lack of subject matter jurisdiction.”). A copy of the order is attached as Exhibit A.
18

19

20

21

22

23

24

25

26

27

28

                                                2
                              NOTICE OF SUPPLEMENTAL AUTHORITY
 1
     Dated: February 20, 2021
 2

 3                                           Respectfully submitted,
 4                                           HIRALDO P.A.
 5
                                        By: /s/ Manuel S. Hiraldo
 6                                          Manuel S. Hiraldo, Esq.
                                            (pro hac vice)
 7                                          401 E. Las Olas Boulevard
                                            Suite 1400
 8                                          Ft. Lauderdale, Florida 33301
                                            mhiraldo@hiraldolaw.com
 9                                          (t) 954.400.4713
10
                                             NICHOLAS & TOMASEVIC, LLP
11
                                             Craig M. Nicholas (SBN 178444)
12                                           Alex M. Tomasevic (SBN 245598)
                                             225 Broadway, 19th Floor
13
                                             San Diego, California 92101
14                                           Telephone: (619) 325-0492
                                             Facsimile: (619) 325-0496
15
                                             Email: cnicholas@nicholaslaw.org
16                                           Email: atomasevic@nicholaslaw.org
17
                                             Counsel for Plaintiff
18

19

20

21

22

23

24

25

26

27

28

                           NOTICE OF SUPPLEMENTAL AUTHORITY
